Citation Nr: 1826780	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder, to include dermatitis and leg sores.

3.  Entitlement to secondary service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to March 1972 and from December 1991 to May 1993, including service in Vietnam and Southwest Asia.  He is in receipt of the Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran withdrew his Board hearing request in an August 2016 statement.  38 C.F.R. § 20.704(e).

The Board has recharacterized the Veteran's skin claim as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to secondary service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2008 rating decision denied service connection for a skin disorder; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year since the December 2008 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disorder.

3.  The Veteran's skin disorder, to include dermatitis and leg sores, had its onset in service.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria to reopen the claim of entitlement to service connection for a skin disorder are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for a skin disorder, to include dermatitis and leg sores, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim of entitlement to service connection for a skin disorder was denied in a December 2008 rating decision, on the basis of lack of in-service incurrence and nexus.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Accordingly, the December 2008 rating decision is final, and new and material evidence is required to reopen the claim.  See 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242 (2010).

Evidence received more than one year since the December 2008 rating decision includes a favorable VA nexus opinion.  This evidence is new, as it was not considered in the prior denial.  It is also material, because it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claim of entitlement to service connection for a skin disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

The Veteran asserts that his skin disorder is related to service, to include exposure to herbicide agents therein.  See June 2013 Notice of Disagreement. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases presumptively associated with herbicide agent exposure do not include dermatitis or leg sores. 

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran is competent to report current dermatitis and leg sores, and the January 2012 VA examiner also confirmed a diagnosis of dermatitis.  Additionally, his service treatment records (STRs) demonstrate his report of "skin infections or unusual rashes" on his June 1991 Desert Shield/Storm out processing checklist and he endorsed having "skin diseases" since 1971 on his June 1992 report of medical history.  Thus, the first and second elements of service connection are established.

Regarding the last element, nexus, the Veteran maintains that his current skin disorder, including dermatitis and leg sores, is related to his service in Vietnam.  He is competent to report the onset of his skin symptoms and having had recurrent symptoms since service, and the Board finds that his consistent reports of record render these statements credible.  Moreover, the January 2012 VA examiner opined that the Veteran's skin disorder was related to his time in the military, noting that he reported skin problems on his legs since Vietnam in a 2004 VA treatment record as well as in his STRs.

Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for a skin disorder, to include dermatitis and leg sores, is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.

Service connection for a skin disorder, to include dermatitis and leg sores, is granted.


REMAND

Remand is warranted for the Veteran's claim of entitlement to service connection for a right knee disability as secondary to his back disability.  Specifically, the August 2012 VA examination report is inadequate, because the examiner did not provide an opinion on secondary service connection based on aggravation and did not include sufficient rationale.  The June 2013 VA examination report is also inadequate, as there is no opinion on secondary service connection.  Accordingly, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Any outstanding records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then refer the claims file to an examiner other than the August 2012 and June 2013 VA examiners for preparation of an addendum opinion as to the etiology of his right knee disability.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner is asked to address the following:

Please opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's right knee disability (enthesoathy with osteopenia, osteoarthntis, and arthralgia):

(1) is proximately due to his service-connected degenerative disc disease of the lumbosacral spine with sciatica of the bilateral lower extremities; or
(2) has been aggravated (worsened) by his service-connected degenerative disc disease of the lumbosacral spine with sciatica of the bilateral lower extremities.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (e.g. whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for an opinion on this matter.)

4. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


